      2:20-cv-03166-SAL          Date Filed 02/03/21       Entry Number 11         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

 Cory Nicolas Duggins #52710-056,                         Case No. 2:20-cv-03166-SAL-MGB

                             Petitioner,

 v.
                                                                         ORDER
 Warden of FCI Bennettsville,


                            Respondent.



       This matter is before the Court for review of the November 24, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Mary Gordon Baker, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 6]. In

the Report, the Magistrate Judge recommends the Petition for Writ of Habeas Corpus, ECF No. 1,

be dismissed for lack of jurisdiction, without prejudice and without requiring the respondent to file

a return. [ECF No. 6 p.11]. No party filed objections to this Report, and the time to do so has

passed. See [ECF No. 6].

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
      2:20-cv-03166-SAL         Date Filed 02/03/21       Entry Number 11        Page 2 of 2




in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Petition, ECF No. 1, is DISMISSED

for lack of jurisdiction, without prejudice, and without requiring the respondent to file a return.

               IT IS SO ORDERED.

                                                              /s/Sherri A. Lydon
       February 3, 2021                                       Sherri A. Lydon
       Florence, South Carolina                               United States District Judge




                                                  2
